Oliver, Chief Judge:
This appeal for reappraisement is directed
to the merchandise, represented by the invoice items marked “A” and initialed “EMM,” which consists of sodium perborate, exported from West Germany during the period from January 1, 1957, through October 13, 1958. Appraisement thereof was made on the basis of foreign value, as such value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (74 Treas. Dec. 17, T.D. 49646).
Counsel for the respective parties have agreed that the merchandise in question and the issues involved herein are the same in all material respects as those which were the subject of decision in United States v. Philipp Brothers Chemicals, Inc., 46 Cust. Ct. 803, A.R.D. 134, the record in which was incorporated herein by consent.
Following the cited decision, I find that the proper basis for ap-praisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor, as shown in counsels’ stipulation of submission, is $13.60 per 100 pounds, less ocean freight and insurance.
Judgment will be rendered accordingly.